
	
		I
		111th CONGRESS
		2d Session
		H. R. 5151
		IN THE HOUSE OF REPRESENTATIVES
		
			April 27, 2010
			Mr. Flake introduced
			 the following bill; which was referred to the
			 Committee on House
			 Administration
		
		A BILL
		To limit the amount which may be made available for the
		  Members’ Representational Allowance for fiscal year 2011, to prohibit the use
		  of such Allowance for expenses of official mail of any material other than a
		  document transmitted under the official letterhead of the Member involved, and
		  to require the quarterly statement of costs incurred for official mail by
		  offices of the House of Representatives to provide a separate breakdown of the
		  costs incurred for each method of mass communication covered by the
		  statement.
	
	
		1.Short TitleThis Act may be cited as the
			 Congressional Oversight and Spending Transparency (COST)
			 Act of 2010.
		2.Limit on Amount
			 Available for Members’ Representational AllowanceThe amount authorized to be appropriated for
			 the Members’ Representational Allowance under section 101 of the House of
			 Representatives Administrative Reform Technical Corrections Act (2 U.S.C. 57b)
			 for fiscal year 2011 may not exceed the amount appropriated for such Allowance
			 for fiscal year 2009.
		3.Restricting use
			 of frank by members of the house of representatives
			(a)Restricting Use
			 of Frank to Materials Transmitted Under LetterheadSection
			 311(e) of the Legislative Branch Appropriations Act, 1991 (2 U.S.C. 59e(e)) is
			 amended by adding at the end the following new paragraph:
				
					(3)Funds of the House of Representatives
				may not be used for official mail of a Member of the House of Representatives
				for any material other than a document transmitted under the official
				letterhead used for the Member’s
				stationery.
					.
			(b)Effective
			 DateThe amendment made by subsection (a) shall apply with
			 respect to official mail disseminated on or after the date of the enactment of
			 this Act.
			4.Clarification of
			 Information Included in Quarterly Reports of Expenditures for Official Mail of
			 House of Representatives
			(a)Separation of
			 Information Among Types of CommunicationsSection 311(a)(3) of the Legislative Branch
			 Appropriations Act, 1991 (2 U.S.C. 59e(a)(3)) is amended by striking the period
			 at the end and inserting the following: , and shall include in the
			 statement a breakdown of the costs incurred for each category of mass mailings
			 and communications covered by the statement..
			(b)Effective
			 DateThe amendment made by
			 subsection (a) shall apply with respect to reports filed by the Chief
			 Administrative Officer of the House of Representatives under section 311(a)(3)
			 of the Legislative Branch Appropriations Act, 1991 (2 U.S.C. 59e(a)(3)) on or
			 after the date of the enactment of this Act.
			
